                  Case 20-10343-LSS        Doc 2573
                                               2571    Filed 04/12/21
                                                             04/10/21      Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 11
 BOY SCOUTS OF AMERICA, ET AL.                                   Case No. 20-10343 (LSS)
                             Debtors.                            Jointly Administered



                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule of Bankruptcy Procedure 9010-1 and the attached Certification,
counsel moves the admission pro hac vice of Keith R. Martorana, Esquire to represent National
Union Fire Insurance Company of Pittsburgh, PA; Lexington Insurance Company; Landmark
Insurance Company; The Insurance Company of the State of Pennsylvania; and their affiliated
entities in the above bankruptcy cases.
Dated: April 10, 2021                           /s/ Deirdre M. Richards
                                                Deirdre M. Richards (No.4191)
                                                Fineman Krekstein & Harris, PC
                                                1300 N. King Street
                                                Wilmington, DE 19801
                                                Telephone: (302) 538-8331; Fax: (302) 394- 9228
                                                drichards@finemanlawfirm.com


             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bar of the State of New York, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or the course of this action. I also certify that I am generally familiar with this Court’s
local rules and with the revised Standing Order for the District Court Fund effective September 1,
2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the
District Court.
                                                /s/ Keith R. Martorana
                                                Keith R. Martorana, Esquire
                                                Gibson, Dunn & Crutcher LLP
                                                200 Park Avenue
                                                New York, NY 10166-0193
                                                Telephone (212) 351-3991; Fax (212) 351-6391
                                                KMartorana@Gibsondunn.com



                                        ORDER GRANTING MOTION
           IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is GRANTED.


          Dated: April 12th, 2021                     LAURIE SELBER SILVERSTEIN
          Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE

{01752296;v1}
